DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 06/16/2021. Claims 1-20 are pending and examined below. 
 
Claim Objections
Claims 2, 9, and 18 is objected to because of the following informalities:  
Regarding claim 2, the limitation “wherein detecting FHR patterns comprises identifying contractions from the UA measurements and computing one or more FHR variability metrics from the FHR measurements” should be changed to “wherein detecting the FHR patterns comprises identifying contractions from the UA measurements and computing one or more FHR variability metrics from the FHR measurements”
Regarding claim 9, the limitation “further comprising a data store configured for storing and logging the FHR measurements, the UA measurements, and the plurality of predicted neonatal vitality scores for the patient” should be changed to “further comprising a data storage configured for storing and logging the FHR measurements, the UA measurements, and the plurality of predicted neonatal vitality scores for the patient”
Regarding claim 18, the limitation “Computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, perform operations for implementing a decision support system, the operations comprising” should be changed to “A Computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, perform operations for implementing a decision support system, the operations comprising”

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11045148. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application is broader than those of U.S. Patent No. 11045148. As such the claims of U.S. Patent No. 11045148 necessarily meets the limitations of the Instant Application. 

Conclusion
	Claims 1, 11, and 18, and claims dependent thereof, are rejected under a Double Patenting rejection, but present subject matter not found in the prior art. 
Regarding claim 1, US 20190274618 A1 (hereinafter referred to as “Evans”) teaches a computerized system for providing a decision support tool (paragraphs [0010]-[0011]), the computerized system comprising:
one or more processors (teaches having a computer (which has a processor); paragraphs [0108]-[0111]);
memory storing computer-usable instructions that, when executed by the one or more processors (teaches having a computer (which has a memory); paragraphs [0108]-[0111]), implement operations comprising:
receiving a plurality of measurements acquired over time for physiological variables for a patient in labor, the plurality of measurements comprising fetal heart rate (FHR) measurements and uterine activity (UA) measurements (paragraphs [0108]-[0111]);
detecting FHR patterns from the FHR measurements and the UA measurements (paragraphs [0108]-[0111]).
“Prediction of neonatal state by computer analysis of fetal heart rate tracings: the antepartum arm of the SIsPorto multicenter valideation study” (cited in IDS; hereinafter referred to as “Ayres-de-Campos”) teaches forecasting at least one neonatal vitality score.
However, the prior art fails to teach or suggest the limitations “based on at least the FHR patterns, forecasting a plurality of predicted neonatal vitality scores, each predicted neonatal vitality score being for delivery occurring at a pre-defined future time interval, wherein the pre-defined future intervals for the plurality of predicted neonatal vitality scores are different; and based on the plurality of predicted neonatal vitality scores, and initiating a response action” in combination with the other limitations of the claim. 

Regarding claim 11, Evans teaches a method implemented by a computer software program operating on a computing system (paragraphs [0010]-[0011], [0107]-[0112]), the method comprising:
receiving a plurality of measurements acquired over time for physiological variables for a patient in labor, the plurality of measurements comprising fetal heart rate (FHR) measurements and uterine activity (UA) measurements (paragraphs [0010]-[0011], [0107]-[0112]);
detecting FHR patterns from the FHR measurements and the UA measurements (paragraphs [0010]-[0011], [0107]-[0112]).
Ayres-de-Campos teaches forecasting at least one neonatal vitality score.
However, the prior art fails to teach or suggest the limitations “generating a plurality of predicted neonatal vitality scores based on at least the FHR patterns, the plurality of predicted neonatal vitality scores comprising one or more neonatal vitality scores predicted for vaginal delivery occurring within a pre-defined vaginal delivery future time interval and one or more neonatal vitality scores predicted for cesarean delivery occurring within a pre-defined cesarean delivery future time interval; and based on the plurality of predicted neonatal vitality scores, initiating a response action” in combination with the other limitations of the claim.

Regarding claim 18, Evans teaches a computer storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, perform operations for implementing a decision support system (paragraphs [0010]-[0011], [0107]-[0112]), the operations comprising:
receiving a plurality of measurements of physiological variables for a patient in labor, the plurality of measurements being acquired over a time span and comprising fetal heart rate (FHR) measurements and uterine activity (UA) measurements (paragraphs [0010]-[0011], [0107]-[0112]);
using the UA measurements and the FHR measurements, detecting FHR patterns, the FHR patterns including decelerations corresponding to uterine contractions (paragraphs [0010]-[0011], [0107]-[0112]).
Ayres-de-Campos teaches forecasting at least one neonatal vitality score.
However, the prior art fails to teach or suggest the limitations “generating a plurality of predicted neonatal vitality scores based on at least the FHR patterns, each predicted neonatal vitality score being for delivery occurring at a pre-defined future time interval, wherein the pre-defined future intervals for the plurality of predicted neonatal vitality scores are different; and based on the plurality of predicted neonatal vitality scores, initiating a response action” in combination with the other limitations of the claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABID A MUSTANSIR/Examiner, Art Unit 3791